                Case 19-11317-LSS         Doc 252       Filed 09/08/20    Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 7

LIVE WELL FINANCIAL, INC.,                          Case No. 19-11317 (LSS)

                 Debtor.


                NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
            HEARING ON SEPTEMBER 10, 2020 AT 2:00 P.M. (EASTERN TIME)


       This hearing will be held telephonically and by video. All parties wishing to appear must do so
      telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than Sept. 10 at 8:30
     a.m. to sign up. Additionally, anyone wishing to appear by Zoom is invited to use the link below.
     All parties that will be arguing or testifying must appear by Zoom and CourtCall. Participants on
        CourtCall should dial into the call not later than 10 minutes prior to the start of the scheduled
                                     hearing to insure a proper connection.
        PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
               MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL


                          Topic: Live Well Financial; Case No. 19-11317 (LSS)
                       Time: Sep 10, 2020 02:00 PM Eastern Time (US and Canada)

                                          Join ZoomGov Meeting
                              https://debuscourts.zoomgov.com/j/1611448094

                                         Meeting ID: 161 144 8094
                                            Passcode: 098896

                                              Join by SIP
                                      1611448094@sip.zoomgov.com


ADJOURNED MATTERS:

1.       Motion of Republic Bank & Trust Company for Relief from the Automatic Stay Pursuant
         to 11 U.S.C. § 362(d) of the Bankruptcy Code [Docket No. 178; filed on 12/4/2019]

         Objection/Response Deadline:           December 12, 2019 at 4:00 p.m. Extended to October
                                                8, 2020 at 4:00 p.m. for the Chapter 7 Trustee.

         Objections/Responses:                  None.

         Related Documents:                     None.



156698.01600/123803070v.1
                  Case 19-11317-LSS      Doc 252      Filed 09/08/20      Page 2 of 4




        Status:      Discussion are ongoing between counsel to the Chapter 7 Trustee and counsel
                     to Republic Bank. The hearing on this matter has been adjourned to October
                     15, 2020, at 4:00 p.m. (ET).

2.      Motion of the Chapter 7 Trustee Pursuant to Fed. R. Bankr. P. 9019 for Entry of an Order
        Approving the Confidential Settlement Agreement and Release with Great American
        Insurance Company [Docket No. 231; filed on 6/24/2020]

        Objection/Response Deadline:          July 8, 2020 at 4:00 p.m.

        Objections/Responses:

        A.        Informal comments received from Ernest Calabrese.

        B.        Objection of Michael C. Hild to Motion of Chapter 7 Trustee Pursuant to Fed. R.
                  Bankr. P. 9019 for Entry of an Order Approving the Confidential Settlement
                  Agreement and Release with Great American Insurance Company [Docket No.
                  233; filed on 7/8/2020]

        Related Documents:                    None.

        Status:      The Chapter 7 Trustee has resolved the informal comments of Ernest
                     Calabrese. Discussion are ongoing between counsel to the Chapter 7 Trustee
                     and counsel to Mr. Hild. The hearing on this matter has been adjourned to
                     October 15, 2020, at 4:00 p.m. (ET).

3.      Motion of Michael C. Hild for Relief from the Automatic Stay [Docket No. 200; filed on
        3/6/2020]

        Objection/Response Deadline:          April 9, 2020 at 4:00 p.m.

        Objections/Responses:

        C.        Objection of Chapter 7 Trustee to Motion of Michael C. Hild for Relief from the
                  Automatic Stay [Docket No. 228; filed on 6/3/2020]

        Related Documents:                    None.

        Status:      Discussion are ongoing between counsel to the Chapter 7 Trustee and counsel
                     to Mr. Hild. The hearing on this matter has been adjourned to October 15,
                     2020, at 4:00 p.m. (ET).

MATTERS GOING FORWARD:

4.      Motion of Chapter 7 Trustee for Approval of Litigation Support and Alignment
        Agreement by and Between David W. Carickhoff, In His Capacity as Chapter 7 Trustee
        for the Estate of Live Well Financial, Inc., and Mirae Asset Securities (USA) Inc.,



                                                 2
156698.01600/123803070v.1
                  Case 19-11317-LSS       Doc 252      Filed 09/08/20    Page 3 of 4




        Pursuant to 11 U.S.C. §§ 105(a) and 303(b) and Rule 9019(a) of the Federal Rules of
        Bankruptcy Procedure [Docket No. 242; filed on 8/11/2020]

        Objection/Response Deadline:            August 25, 2020 at 4:00 p.m.        Extended to
                                                September 10, 2020 at 2:00 p.m. for the Office of
                                                the United States Trustee.

        Objections/Responses:

        A.        Informal comments received from Flagstar Bank, FSB.

        B.        Informal comments received from the Office of the United States Trustee.

        Related Documents:              None.

        Status:      The Chapter 7 Trustee has resolved the informal comments of Flagstar Bank,
                     FSB by adding agreed upon language to the revised proposed order. The
                     revised proposed order will be submitted prior to or at the hearing.
                     Discussions are ongoing between counsel to the Chapter 7 Trustee and
                     counsel to the U.S. Trustee. If the U.S. Trustee’s comments cannot be
                     resolved prior to the hearing, this matter will go forward as a status
                     conference. If the U.S. Trustee’s comments are resolved prior to the hearing,
                     this matter will go forward on a fully consensual basis, subject to approval by
                     Court.

5.      Application of Chapter 7 Trustee for an Order (I) Authorizing the Chapter 7 Trustee to
        Employ Reid Collins & Tsai LLP as Special Litigation Counsel, and (II) Waiving Certain
        Information Requirements Pursuant to Local Rule 2016-2(h) [Docket No. 243; filed on
        8/11/2020]

        Objection/Response Deadline:            August 25, 2020 at 4:00 p.m.          Extended to
                                                September 4, 2020 at 4:00 p.m. for the Office of the
                                                United States Trustee.

        Objections/Responses:

        A.        Informal comments received from the Office of the United States Trustee.

        Related Documents:      None.

        Status:      The Chapter 7 Trustee has resolved the informal comments from the U.S.
                     Trustee by adding agreed upon language to the revised proposed order.
                     Subject to resolution of the U.S. Trustee’s comments to the Motion of the
                     Chapter 7 Trustee for Approval of Litigation Support and Alignment
                     Agreement (agenda item 4 above), the hearing on the employment application
                     is scheduled to go forward on a fully consensual basis, subject to approval by
                     Court.



                                                   3
156698.01600/123803070v.1
                Case 19-11317-LSS   Doc 252   Filed 09/08/20    Page 4 of 4




Dated: September 8, 2020               BLANK ROME LLP
       Wilmington, Delaware
                                       /s/ Stanley B. Tarr
                                       Regina Stango Kelbon (DE No. 5444)
                                       Stanley B. Tarr (DE No. 5535)
                                       Bryan J. Hall (DE No. 6285)
                                       1201 N. Market Street, Suite 800
                                       Wilmington, Delaware 19801
                                       Telephone:      (302) 425-6400
                                       Facsimile:      (302) 425-6464
                                       Email:          Kelbon@BlankRome.com
                                                       Tarr@BlankRome.com
                                                       BHall@BlankRome.com

                                       Michael B. Schaedle (admitted pro hac vice)
                                       One Logan Square
                                       130 North 18th Street
                                       Philadelphia, Pennsylvania 19103
                                       Telephone:     (215) 569-5500
                                       Facsimile:     (215) 569-5555
                                       Email:         Schaedle@BlankRome.com

                                       Special Counsel to the Chapter 7 Trustee




                                          4
156698.01600/123803070v.1
